          Case 1:20-cv-00553-JFR Document 29 Filed 10/06/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                                 OF NEW MEXICO
Barbara Andersen                      )
         Plaintiff                    )    Case 20-cv- 00553-JFR
v.                                    )
Forrest Fenn; Unknown Defendant       )

 MOTIONS FOR RECONSIDERATION OR ALTERNATIVE MOTION TO RENEW
  ANDERSEN’S PREVIOUSLY FILED MOTIONS TO STRIKE [DKTS 18 AND 26]
RELATIVE TO THE PLEADINGS FILED BY FORMER COUNSEL FOR FENN [DKTS
                           17, 25 AND 27]

       Barbara Andersen, as her own attorney, hereby files this pleading responsive to this Court’s

order of September 25, 2020 [DKT 28] requiring that Andersen tender a substantive response to

Dkt 25, Supplemental response filed by former counsel for Forrest Fenn (“Fenn”) relative to claims

brought under 18 U.S.C. § 1030(g).

       This pleading only addresses Andersen’s previously filed Motions to Strike; Andersen is

requesting reconsideration of her motions (to the extent that this Court’s order at DKT 28 is to be

construed as denying same) or, alternatively, to renew her objections (to the extent that DKT 28 is

not to be construed as reaching the merits on the issue).

       Andersen will also be tendering a substantive, alternative response to the arguments made

by former counsel for Fenn attacking Andersen’s Amended Complaint pursuant to this Court’s

order [DKT 28]1. That additional pleading will also be filed by this Court’s deadline of October



1
        Andersen will also address recent press releases by the purported “Finder” in her next
pleading and how the recent press releases are (a) works of fiction; (b) suggest that the end of the
Chase is a hoax thus far and (c) taunt and relate to Andersen. Andersen will then be renewing her
request to question former counsel for Fenn as to (a) who is the “Finder” (e.g. whether someone
retained by Fenn if even a real person); (b) whether the Fenn estate is simply teasing/pranking
Andersen and for what purpose; and (c) the current location is the chest (i.e. in the possession of
Fenn’s estate or with the purported “Finder”; and (d) if with the Fenn estate, why? Andersen will
also be renewing her offer to go through the Fenn books, the recent press releases and the
“scrapbooks” in an in camera hearing before this Court in her next pleading. Andersen also offers
to address this matter in person with this Court; Andersen may be able to do so personally next
month in New Mexico (or alternatively via Zoom).

                                                                                                  1
            Case 1:20-cv-00553-JFR Document 29 Filed 10/06/20 Page 2 of 9




13, 2020. Andersen requests that this Court reserve ruling until in receipt of Andersen’s next

pleading.

       In support of Andersen’s Motion for Reconsideration/Renewed Motions to Strike the

pleadings of former counsel for Fenn, Andersen states as follows:

A.     Renewed Statement Applicable to F.R.Civ.P. 45 Motions and All Relevant Pleadings
       Contained in this Motion

       1.       Given that Andersen is being required to further brief the supplement filed by

Fenn’s former attorney. Andersen repeats that the applicable standard is as follows:

       The party seeking work product protection has the burden of showing that it
       applies. See Ennis v. Anderson Trucking Serv., Inc., 141 F.R.D. 258, 259 (E.D.N.C.
       1991); see also Malibu Media, LLC v. John Does 1-15, No. CIV.A. 12-2077, 2012
       U.S. Dist. LEXIS 105768, 2012 WL 3089383, at *5 (E.D. Pa. July 30, 2012) ("The
       party seeking to quash the subpoena bears the of demonstrating that the
       requirements of Rule 45 are satisfied."); Sea Tow Int'l, Inc. v. Pontin, 246 F.R.D.
       421, 424 (E.D.N.Y. 2007) ("The burden of persuasion in a motion to quash a
       subpoena . . . is borne by the movant." (quotation and citations omitted)); Wright
       & Miller, supra, § 2459 ("As numerous cases have held, the movant has
       the burden of persuasion on a motion to quash a subpoena."). "In meeting
       this burden, such party may not rely on conclusory allegations or mere statements
       in briefs." Suggs v. Whitaker, 152 F.R.D. 501, 505 (M.D.N.C. 1993). The party
       meets this burden by providing "specific demonstration of facts supporting the
       requested protection[.]" Id. Preferably, this demonstration is made
       "through affidavits from knowledgeable persons." Id. If a party fails to
       meet this burden, the party's motion will be denied.

Ellis v. Arrowood Indem. Co., 2014 U.S. Dist. LEXIS 121913, *18-19 (S.D. W. Va. 2014).

       2.       Former counsel for Fenn does not challenge this legal statement. Further, Fenn’s

former counsel makes no effort to “supplement”/reply as to any of the other challenges raised by

Andersen in Dkt. 182.     Likewise, former counsel for Fenn has not yet responded to any of

Andersen’s standing arguments contained at Dkts. 18 and 26 and renewed again herein.



2
        Former counsel for Fenn effectively admits in Dkt 24 he has no legal authority/standing to
address this Court given that the Fenn estate has not yet been established. Moreover, in Dkt 24
(the “reply” brief that offers no substantive reply) former counsel for Fenn does not address any

                                                                                                2
            Case 1:20-cv-00553-JFR Document 29 Filed 10/06/20 Page 3 of 9




       For the reasons stated below, Andersen renews her requests that this Court strike Fenn’s

briefs for: (a) failure to meet their burden under F.R.Civ.P. 45; (b) failure to offer a substantive

reply and/or address Andersen’s legal/factual challenges contained in DKT 18; (c) failure to

establish as a matter of law why Fenn’s former counsel has standing to challenge Andersen’s

pleading and/or discovery in light of the fact that Fenn is deceased and no estate has been

established (or personal representative appointed); failure to establish as a matter of law why Fenn

(or any successor) has standing to challenge the sufficiency of Andersen’s Amended Complaint;

and (d) failure to establish as a matter of law why Fenn (or any successor) has standing to interfere

with Andersen’s discovery efforts.

B.     Motion for Reconsideration/Renewed Motion to Strike on the Basis That Former
       Counsel for Fenn Lacks Standing to Continue to File Pleadings and Make Legal
       Arguments Before This Court

       3.       By counsel’s own representations to this Court pursuant to F.R.Civ.P. 11, Fenn is

deceased3. To date, counsel has not given a legal basis for his filings on behalf of a deceased

person prior to the establishment of the decedent’s estate and the appointment of a personal




of the legal arguments contained in Dkt 18. Notwithstanding same, former counsel for Fenn
offered “supplemental” legal authority in Dkt 25 without explaining why he could brief this matter
but not reply to Dkt 18. It appears that former counsel for Fenn is stalling Andersen and this Court.
Again, to date, neither Fenn not his former counsel have disavowed Andersen’s solve and/or
denied that Andersen found the final location contemplated by the Fenn poem/books either in an
unverified or verified fashion. (When Andersen asked Mr. Sommer if Andersen was being stalled
for a book or movie and whether the conclusion of the Chase was a hoax/prank, Mr. Sommer
evaded that question as well.)
3
  Although as previously noted, former counsel for Fenn has not tendered the proper, standard
evidence of same (i.e. a death certificate) which is standard practice and proper/accepted evidence.
NM Stat § 45-1-107 (2018); Lohman v. Gen. Am. Life Ins. Co., 478 F.2d 719, 729 (8th Cir. 1973)
(recognizing that federal courts will accept certified death certificate as evidence); see also Estate
of Rogers v. Globe Life & Accident Ins. Co., , 2015 U.S. Dist. LEXIS 10953, at *7 (N.D. Ala. Jan.
30, 2015) (“A of a death certificate is "presumptive evidence of the facts therein stated. . . ." Ala.
Code. § 12-21-101 (1975)”).

                                                                                                    3
            Case 1:20-cv-00553-JFR Document 29 Filed 10/06/20 Page 4 of 9




representative. Indeed, counsel effectively concedes that he had no standing/legal authority to

address Andersen and this Court at this time in Dkt . 24.

       4.       Normally, a party who is deceased cannot file pleadings unless represented by the

personal representative of the estate. As such, any filings by this party are deemed a nullity. See

by analogy House v. Mitra QSR KNE LLC, 796 F. App'x 783, 783-84 (4th Cir. 2019) (“Under

governing Maryland law, House's claims could be pursued only by the personal representative of

his estate, and so House sought to substitute the estate representative as plaintiff. Instead, the

district court granted summary judgment to Mitra, holding that because House was deceased when

suit was filed, the purported action was a "mere nullity."). This is consistent with precedent in this

jurisdiction as well as noted in Jones v. 3M Co., 107 F.R.D. 202, 209 (D.N.M. 1984):

       In this case capacity to sue is determined by New Mexico law. Fed. R. Civ. P. 17(b).
       Under New Mexico law, a deceased person lacks capacity to sue. See Stang v. Hertz
       Corp., 81 N.M. 348, 467 P.2d 14 (1970); Kilkenny v. Kenney, 68 N.M. 266, 361
       P.2d 149 (1961); § 41-2-3, NMSA 1978; § 37-1-11, NMSA 1978. The personal
       representative of the estate of a deceased has the capacity to sue on behalf of the
       deceased. § 41-2-3, NMSA 1978; § 45-3-703, NMSA 1978.


       5.       Further, requiring the appointment of a personal representative to represent a

deceased person is also consistent with the New Mexico Probate Act. For example, in order to

qualify as a personal representative, that person must adhere to the legal formalities, i.e. be

appointed and pursuant to a bond.        NM Stat § §45-3-601 (1975).         Only after the court’s

appointment of the personal representative does that party submit to the jurisdiction of a

proceeding relative to the decedent’s estate. NM Stat § §45-3-602 (1975). As such, in light of the

above, is Fenn’s former counsel suggesting that an alternative statute or precedent allows him to

file pleadings before this Court prior to the establishment of a decedent’s estate and the

appointment of a personal representative? If so, his counsel does not offer same to this Court or




                                                                                                    4
            Case 1:20-cv-00553-JFR Document 29 Filed 10/06/20 Page 5 of 9




Andersen. Again, under F.R.Civ.P. 45, the burden of persuasion belongs to Fenn (and/or his

personal representatives); conversely, the burden does not belong to Andersen to prove a negative.

See decision cited supra. Notwithstanding same, Fenn (and now his counsel) have offered this

Court no precedent as to how a person under New Mexico law has standing to come into a legal

proceeding and make arguments on behalf of a decedent without first: (a) the establishment of a

decedent’s estate and/or a personal representative and (b) retention by the personal representative

(if someone other than Mr. Sommer).

       6.       Given that former counsel has no apparent legal standing to address this Court,

Andersen asks this Court to require counsel to respond to and explain (a) how they have standing

to raise arguments before this Court given that no decedent’s estate yet exists; and (b) why their

pleadings are not a nullity for want of standing.

       As such, Andersen again requests that this Court (a) strike the pleadings filed by former

counsel for Fenn for want of standing and as legal nullities pursuant to the above: (b) require

former counsel for Fenn to establish with legal or statutory authority as to how he/they can file

pleadings before this Court without the establishment of a decedent’s estate and/or appointment of

a personal representative (and his retention by the latter if Mr. Sommer is not appointed); and (c)

to amend the subpoena on its face to be directed to the decedent’s estate of Fenn while Andersen

and this Court wait for same to be established.




                                                                                                 5
            Case 1:20-cv-00553-JFR Document 29 Filed 10/06/20 Page 6 of 9




C.     Motion for Reconsideration/Renewed Motion to Strike Fenn’s Former Counsel’s
       Disguised Rule 12(b)(g) Motion to Dismiss Relative to the Sufficiency of Andersen’s
       Amended Complaint For Want of Standing

       7.       In this Court’s order, this Court denied Andersen’s objection to the fact former

counsel for Fenn (and Fenn before him) are third parties to this proceeding and lack standing to

challenge the sufficiency of Andersen’s Complaint under Fed.R.Civ. 12(b)(6)4.

       8.       Andersen renews her objection that, as a third party, Fenn nor his counsel have any

standing to raise arguments that belong to the alleged “Finder”. Dillon Auto Sales, Inc. v. Troutner,

2015 U.S.Dist. Lexis 166380, 11 (D.Neb. 2015); Malibu Media v. Doe, 2018 U.S.Dist. Lexis

194193, 7-8 (S.D.N.Y. 2018). Again, Fenn (and any successor) are third parties to Andersen’s

Amended Complaint against the purported “Finder”; notwithstanding same, Fenn nor his former

counsel have offered any legal authority as to how they have standing to challenge the legal

sufficiency of Andersen’s complaint.

       9.       Indeed, the precedent is clear that a non-party, e.g Fenn (or his successors) here,

have no standing to challenge the sufficiency of Andersen’s complaint given that they are non-

parties to this litigation and are only before this Court on a subpoena5:

       Germann is not named as a defendant, is not a party, and has not sought to become
       a party. Although Germann asserts that it owns and operates the store where
       Plaintiff allegedly was injured, Plaintiff is the master of her complaint and makes
       clear that she intends to sue CVS, not Germann. See Docs. 18, 20. As a non-party,
       Germann has no standing to challenge the sufficiency of Plaintiff's complaint or her
       service of process. Additionally, even though it is invalid because Germann is not
       a party, Germann's motion for a more definite statement is improper. See Coleman
       v. Calvert Cty., No. GJH-15-920, 2016 U.S. Dist. LEXIS 5453, 2016 WL 206294,
       at *1 (D. Md. Jan. 15, 2016).

4
        Mr. Sommer does not label his motion as a Fed.R.Civ.P. 12(b)(6) Motion. However, it is
clearly such a motion. This Court seems to also recognize same in Dkt. 28.
5
        As noted in Andersen’s Amended Complaint, Andersen has not claims against Fenn or the
estate at this juncture. Such a claim is premature without knowing the location of the chest and
the legal/factual position of the Fenn estate. Fenn made no motion to intervene in this litigation at
at any time prior to death.

                                                                                                   6
          Case 1:20-cv-00553-JFR Document 29 Filed 10/06/20 Page 7 of 9




Epps v. CVS Health Corp., 2018 U.S. Dist. LEXIS 135312, at *1-2 (D. Ariz. Aug. 10, 2018); See

also BAKER v. OLD Sec. LIFE Ins. Co., 1980 U.S. Dist. LEXIS 12481, at *2 (N.D. Ill. July 8,

1980)(“Under Rule 45(d)(1), the permissible scope of the subpoena is governed by F.R.C.P. 26(c).

Respondent contends that paragraph 19 is irrelevant to the subject matter of the pending action,

because movants' legal theories supporting their counter and cross-claims are invalid. …

Respondent, a non-party, will not be permitted to interject its doubts as to the legal sufficiency of

movants' counter and cross-claims.”). As such, Andersen renews her request to strike DKT 25

given that Fenn and any third party successor have no standing to challenge the sufficiency of

Andersen’s Amended Complaint.

        10.       In addition, non-parties such as Fenn (and whomever his personal representative

may be) have no standing to ask any court to stay discovery because of purported deficiencies in

a complaint. Williams v. Wellston City Sch. Dist., 2010 U.S. Dist. LEXIS 122796, at *19-20 (S.D.

Ohio Nov. 2, 2010) (questioning the standing of a non-party to ask a court to stay discovery

because of his/her claims that the complaint does not state a viable cause of action):

               The Court does have broad discretion to stay discovery under those
               circumstances in order to allow the legal of the claim or defense to be tested
               through motions practice [by a party]. See, e.g., Hahn v. Star Bank, 190 F.3d
               708 (6th Cir. 1999). However, the defendants have neither filed a motion
               directed to the sufficiency of Mr. Williams' claims nor moved for a stay based
               on the intent to do so, and it is questionable whether Mr. Shaffer, as a non-
               party, has standing to ask the Court to stay all discovery because, in his
               view, the complaint states no viable causes of action.

Id. (emphasis added). As such, Andersen renews her request to strike Dkt 25 on the basis that

Fenn (and/or his successors) have no standing to challenge to stay Andersen’s discovery efforts in

this matter.




                                                                                                   7
          Case 1:20-cv-00553-JFR Document 29 Filed 10/06/20 Page 8 of 9




       11.     Andersen and the general public have a right to know what happened relative to the

bizarre and baffling (at least thus far) conclusion of the Chase.

       Wherefore, for the reasons stated herein and in DKTs 18 and 26, Andersen asks this Court

to reconsider its ruling or, alternatively, renews her motions to strike the pleadings filed by Fenn

and his former counsel.



                                       ___/s/ Barbara Andersen_____________________
Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com




                                                                                                  8
        Case 1:20-cv-00553-JFR Document 29 Filed 10/06/20 Page 9 of 9




                             CERTIFICATE OF SERVICE

Barbara Andersen hereby certifies that on October 6, 2020 the MOTIONS FOR
RECONSIDERATION OR ALTERNATIVE MOTION TO RENEW ANDERSEN’S
PREVIOUSLY FILED MOTIONS TO STRIKE [DKTS 18 AND 26] RELATIVE TO THE
PLEADINGS FILED BY FORMER COUNSEL FOR FENN [DKTS 17, 25 AND 27]
was filed and delivered via the ECF filing system to:

Service list:
karls@sommerkarnes.com


/s/Barbara Andersen_____
Barbara Andersen
Andersen Law LLC
1220 West Sherwin, Unit 1E
Chicago, IL 60626
708-805-1123




                                                                        9
